                                           t)|F
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

 JASMINE CAMPBELL,

                              Plaintiff,
                                                                        MEMORANDUM & ORDER
               -against-
                                                                          16-CV-7201(NGG)(SMG)
 The CITY OF NEW YORK,JAVIER O.
 MUNOZ,and JOHN DOE,

                              Defendants.
                                                           X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff Jasmine Campbell brings this action against the City ofNew York ("the City")

and two New York City Police Officers—^Javier O. Munoz and John Doe—^in both their

individual and official capacities. (Compl.(Dkt. I).) Plaintiff asserts claims offalse arrest, false

imprisonment,reckless investigation, and municipal liability pursuant to 42 U.S.C. § 1983 and

the Fourth and Fourteenth Amendments to the United States Constitution. (Idi KH 21-56.)

Defendants move for summary judgment on all grounds, (Mot.for Summ. J.(Dkt. 27).) For the

following reasons. Defendants' motion is GRANTED IN PART and DENIED IN PART.

I.     BACKGROUND


       A.      Facts


       The court constructs the following statement offacts from the parties' Local Rule 56.1

statements and the admissible evidence they submitted. Except as otherwise noted,the following

facts are undisputed. Where facts are in dispute,the court notes the dispute, and credits

Plaintiffs version ofthe particular fact if it is supported by record evidence. All evidence is

constmed in the light most favorable to the non-moving party with all "reasonable inferences"

drawn in its favor. ING Bank N.V. v. M/Y Temara.IMG No. 9333929. 892 F.3d 511,518(2d

Cir. 2018).

                                                  1
       On February 26,2014, Plaintiff was driving a sedan her mother had rented, (Defs. Rule

56.1 Statement("Defs. 56.1")(Dkt. 29)If 2; PI. Rule 56.1 Statement("PI. 56.1")(Dkt. 32)If 2.)

Plaintiff picked up her friend CameU Hinds from his home in Brooklyn at approximately 9:25

P.M., and he sat in the passenger seat ofthe vehicle. (Defs. 56.1     3-4; PL 56.11ft 3-4.) The

two were on their way to a restaurant when Plaintiff pulled over into a legal parking space on the

side ofthe road to search for directions on her telephone. (Defs. 56.1 tif 5-6; PL 56.1 tif 5-6.)

Defendant Javier Munoz,then a New York City Police Department("NYPD")officer, observed

the parked car with Plaintiff and Hinds inside it. (Defs. 56.1 If 8;PL 56.118.) He approached

the car along with his partner. Officer Jay Rivera. (Defs. 56.1 If 11; PL 56.1 f 11). Neither was

in uniform. (Tr. of Oct. 27, 2017, Dep. of Jasmine Campbell,("PL Dep.")(Dkt. 31-5)at 47:14-

18.)

       The parties dispute what Munoz observed inside the car. According to Defendants,

Munoz saw marijuana in the center cup holder ofthe vehicle in public view. (Defs. 56.1 If 12.)

He also observed Hinds rolling a marijuana cigarette with both hands. (Defs. 56.1 If 10.)

Plaintiff claims that there was not marijuana in the center cup holder ofthe car or anywhere else

in public view. (PL 56.1 fl 12,15.) Plaintiff was not paying attention to Hinds while they were

parked (Defs. 56.1 If 7;PL Dep. at 36:2-5), but Hinds asserts that he "was not rolling a marijuana
cigarette, and there was not any marijuana in public view"(Decl. of Camell Hinds("Hinds

DecL")(Dkt. 31-2)If 2). Hinds does state that he hid a small bag of marijuana in the cup holder
next to the passenger seat where he was sitting, but maintains that the marijuana was not in

public view. (Hinds DecL If 4.) Plaintiff states that she never gave Hinds permission to "bring,

leave, smoke, or roll any marihuana in Pier] mother's car." (DecL of Jasmine Campbell("PL

DecL")(Dkt. 31-1)If 2.)
        Rivera ordered Hinds to step out ofthe car, and, during a search of his person,recovered

a marijuana cigarette from his pocket. (Defs. 56.1      13-14; PI. 56.1    13-14.) Plaintiffrelates

the following interaction between herself and Munoz:

                Officer Munoz ... stuck his head inside of the car, looked at my
                breasts, and asked me if I had anything under that. I said that I did
                not have anything on under my sweater but a bra. Police Officer
                Munoz smiled and asked me if I wanted to show him something.
                Ojfiicer Munoz looked me in the eye, and then looked at my breasts
                again as he asked the question. I told the Police Officer that I did
                not have anything to show him. My impression of Officer Munoz—
                based on his questions and conduct—^was that he wanted me to show
                him my breasts.

(PI. Decl. K 6.) Plaintiffreports that Munoz then asked her to get out ofthe car, and that she did

so with her hands up. (Id H 7; PI. Dep. 37:6-8.)

       Neither Plaintiff nor Hinds gave either officer permission to search the vehicle. (PI. Decl.

K 9; Hinds Decl.^ 7.) Munoz did search the car, however, and Defendants claim that he

recovered marijuana from the center cup holder and from the driver's seat ofthe car. (Defs. 56.1

If 15.) Plaintiffinsists that no marijuana was recovered from either the center cup holder or the

driver's seat ofthe car, and denies ever possessing marijuana. (PI. 56.1      15,28.) Hinds

informed the officers at the scene, and has repeated since, that all marijuana recovered from the

car or from his person belonged to him and not to Plaintiff. (Id. ^ 28; Hinds Decl.^ 8.) Both

Plaintiff and Hinds were arrested. (Defs. 56.1 Iflj 16, 20-21; PI. 56.1 Hlf 16,20-21; Hinds Decl. ^f

9.) Plaintiff was "crying uncontrollably" while being handcuffed. (Defs. 56.1 ^ 17; PI. 56.1 If

17.) Defendants claim she pulled her hands away while being handcuffed (Defs. 56.1 f 18), but

Plaintiff denies doing so (PI. 56.1 If 18).

        Other NYPD officers had arrived by this time, and they transported Plaintiff and Hinds to

the 75^ Precinct for processing. (Defs. 56.1 If 20; PI. 56.1 If 20.) A Field Test at the Precinct

confirmed that the substance allegedly removed from Plaintiffs car was marijuana. (Defs. 56.1
^ 24.) After being transported, Plaintiff called her mother, Jacqueline Robinson, and told her that

Munoz had impliedly asked her to show him her breasts. (PL Decl.f 13; Decl. of Jacqueline

Robinson("Robinson Decl.")(Dkt. 31-3)^ 3.) Robinson came to the Precinct and spoke to

Mimoz. (Robinson Decl. 16.) Plaintiff alleges that, after this conversation, Munoz told her he

was going to keep her at the Precinct—and that she was not going to receive a Desk Appearance

Ticket—^"because [she] had been telling [her] mother lies." (PI. Dec.     14,15.) She was in fact

kept in the Precinct overnight, and did not receive a Deck Appearance Ticket. (PI. Dep. at

69:13-70:1.) Hinds, on the other hand, was given a Desk Appearance Ticket and allowed to

leave that evening. (Hinds Decl.110.)

       Defendants provided Arrest and Complaint Reports regarding this incident, both of which

purport to have been completed by Munoz on February 26, 2014. (NYPD Arrest Report("Arrest

Report")(Dkt. 28-5); NYPD Compl. Report("Compl. Report")(Dkt. 28-6).) Both reports state

that there was marijuana in public view in the vehicle. (See Arrest Report at 1; Compl. Report at

2.) The Complaint Report further states, inter alia, that Munoz observed Plaintiff sitting in a car

with loose marijuana on the driver seat and a bag of marijuana in public view. (Compl. Report at

2.) Munoz also informed the Kings County District Attorney's Office that he saw Plaintiffin

possession of marijuana that was "visible to passers-by." (King's Cty. Criminal Ct. Compl.
("Criminal Compl.")(Dkt. 28-8).)

       Plaintiff was charged with Resisting Arrest, Criminal Possession of Marihuana in the

Fifth Degree, and Obstruction of Governmental Administration. (Defs. 56.1 fK 16, 26;PL 56.1 f

23.) The criminal charges against Plaintiff were dismissed on May 9,2014. (Defs. 56.1 H 29;PL

56.1 f 29.) Plaintiff alleges that she told City employees about Munoz's request to see her

breasts on several occasions: during the pendency ofthe criminal case, during the criminal
proceedings in court, and during two depositions in 2014 and 2017,respectively. (PI. Decl. K

17.)

       B.      Procedural History

       Plaintifffiled her Complaint against Defendants on December 31, 2016. (Compl.(Dkt.

1).) Defendants did not move to dismiss, and answered the Complaint on June 16,2017.

(Answer(Dkt. 9).) Discovery proceeded before Magistrate Judge Steven M. Gold. Upon the

close of discovery, and with permission ofthe court. Defendants filed their fully briefed motion

for summary judgment on May 7,2018. (See Mot. for Summ. J.)

       Defendants make five arguments. First, Defendants argue that Plaintiffs false arrest and

malicious prosecution claims fail because there was probable cause for her arrest and

prosecution. (Mem.in Support of Mot.for Summ. J.("Mem.")(Dkt. 30)at 5-11.) Second,

Defendants contend that the police officers are entitled to qualified immunity because they acted

based on, at the very least, arguable probable cause. (Id. at 11-13.) Third, Defendants argue that

Plaintiffs substantive due process claim for reckless investigation fails because such a claim

does not exist in the Second Circuit. (Id. at 13-14.) Fourth, Defendants claim that Plaintiff has

not established that the alleged constitutional deprivation was the direct result of an official

policy or custom, as is necessary to hold a municipality directly liable for damages xmder Section

1983. (Id,at 14-17). Finally, Defendants aver that Plaintiffs false imprisonment claim arises

imder state law, and asks the court to decline to exercise jurisdiction over it. (Id at 18.) In their

reply. Defendants further argue that Plaintiffs case should be dismissed because she has offered

no evidence beyond her own testimony. (Reply)(Dkt. 34)at 1-2.)

        Plaintiff opposes the motion. (See Mem.in Opp'n("Opp'n")(Dkt. 33).)
n.     LEGAL STANDARD FOR SUMMAJRY JUDGMENT MOTIONS

       A coiirt must grant summaryjudgment when "the movant shows that there is no genuine

dispute as to any material fact and the movant is"entitled to judgment as a matter oflaw." Fed,

R. Civ. P. 56(a). "A 'material' fact is one capable ofinfluencing the case's outcome imder

governing substantive law, and a 'genuine' dispute is one as to which the evidence would permit

a reasonablejuror to flnd for the party opposing the motion." Fisueroa v. Mazza. 825 F.3d 89,

98(2d Cir. 2016)(citing Anderson v. Libertv Lobbv.Inc.. 477 U.S. 242,248 (1986)). "The

movant may discharge this burden by showing that the nonmoving party has 'fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden ofproof at trial.'" Lantheus Med.Imaging. Inc. v. Zurich

Am. Tns. Co.. 255 F. Supp. 3d 443,451 (S.D.N.Y. 2015)(alteration in original)(quoting Celotex

Corp. V. Catrett. 477 U.S. 317,322(1986)). "'The mere existence ofa scintilla ofevidence' in

support ofthe non-movant will be insufficient to defeat a summaryjudgment motion." Transflo

Terminal Servs.. Inc. v. Brooklvn Res. Recovery. Inc.. 248 F. Supp. 3d 397,399(E.D.N.Y.

2017)(quoting Anderson.477 U.S. at 252).

       "In determining whether an issue is genuine,'[t]he inferences to be drawn from the

underlying affidavits, exhibits, interrogatory answers, and depositions must be viewed in the

light most favorable to the party opposing the motion.'" SOW W.LLC v. Westport Ins. Corp..

856 F. Supp. 2d 514, 521 (E.D.N.Y. 2012)(quoting Cronin v. Aetna Life Ins. Co.. 46

F.3d 196,202(2d Cir. 1995)). "[T]he judge's function is not...to weigh the evidence and

determine the truth ofthe matter but to determine whether there is a genuine issue for trial."

Redd V. N.Y. Div. ofParole. 678 F.3d 166, 173-74(2d Cir. 2012)(quoting Anderson.477 U.S.

at 249). However,"[a] party may not rely on mere speculation or conjecture as to the true nature
 ofthe facts to overcome a motion for summary judgment," and "[m]ere conclusory allegations or

 denials ...cannot by themselves create a genuine issue of material fact where none would

 otherwise exist." Hdcks v. Baines, 593 F.Sd 159,166(2d Cir. 2010)(internal quotation marks

 and citation omitted),

 m.       DISCUSSION

          A.      Evidence Beyond PlaintUBFs Own Testimony

          As an initial matter. Defendants erroneously assert that they are entitled to summary

judgment on the grounds that Plaintiff has not submitted any evidence beyond her own

 testimony. (Reply at 1-2.) The only case Defendants cite to support this argument is Finkelstein

 V MarHkhfl. 495 F. Supp. 2d 329,342(S.D.N.Y. 2007). In Finkelstein, the court discussed the

 strict requirements a plaintiff must meet to successfully survive a motion for summary

judgement with regard to a claim that an inventor had been left off a patent.^ Id. Defendants
 have not cited, and this court does not know of, any cases suggesting that this heightened

 requirement applies outside ofthat particular context.^ The court therefore declines to grant
 summary judgment to Defendants on this groimd.

          B.       Municipal Liabdity

          Plaintiff has not provided sufficient evidence for a reasonable jury to find the City liable

 for any alleged constitutional violation. While a municipality cannot be held liable pursuant to



'The law presumes that the inventors listed in a patent are correct,^Finkelstein. 495 F. Supp. 2d at 337,so
 nonjoinder of an inventor(the claim at issue is Finkelstein^ "must be proved by clear and convincing evidence."
 Hess V. Advanced Cardiovascular Svs.. Inc.. 106 F.3d 976,980(Fed. Cir. 1997). As a result ofthis heightened
 standard,"[ajlleged co-inventors 'must prove their contribution to the conception ofthe invention with more than
 their own testimony concerning the relevant facts.'" ScentSational Technologies. LLC v. PepsiCo. Inc.. 2017 WL
 4403308, at *18(S.D.N.Y. Oct. 2,2017)Iquoting Gemstar-TV Guide Int'l. Inc. v. Int'l Trade Comm'n.383 F.3d
 1352,1382(Fed. Cir. 2004)).

 ^ Moreover,Plaintiff has, in fact, relied on sworn declarations from Hinds and Robinson in addition to her own
 testimony. (See Hinds DecL; Robinson Decl.)
42 U.S.C. § 1983 under a theory ofrespondeat superior, it may be liable for constitutional

violations ofits employees when such violations result jfrom the municipality's official policy.

Monell V. Dep't of Social Servs. ofN.Y.,436 U.S. 658,692-94(1978). Such a policy may be

(1)an express policy;(2)"a widespread practice that, although not authorized by written law or

express municipal policy, is 'so permanent and well settled as to constitute a 'custom or usage'

with the force oflaw,"' Citv of St. Louis v. Praprotnik. 485 U.S. 112,127(1988)(quoting

Adickes v. S. H.Kress & Co.. 398 U.S. 144,168 (1970)); or(3)a decision by a person with

"final policymaking authoritv." Citv of St. Louis. 485 U.S. at 123 (citing Pembaur v. Citv of

Cincinnati. 475 U.S. 469,483(1986)(plurality opinion)).

        A failure to monitor, supervise, or discipline employees can give rise to municipal

liability. S^ Vann v. Citv ofNew York. 72 F.3d 1040, 1049-50(2d Cir. 1995). In such a case,

"[a] § 1983 plaintiff... may establish the pertinent custom or policy by showing that the

municipality, alerted to the possible [constitutional violation], exhibited deliberate indifference."

Id. at 1049. "To prove such dehberate indifference, the plaintiff must show that the need for

more or better supervision to protect against constitutional violations was obvious." Id. A

plaintiff may demonstrate such an obvious need "through proof ofrepeated complaints of civil

rights violations; deliberate indifference may be inferred ifthe complaints are followed by no

meaningful attempt on the part ofthe municipality to investigate or to forestall further incidents."

Id. The Supreme Court has cautioned that deliberate indifference "is a stringent standard of

fault." Connick v. Thompson. 563 U.S. 51,61 (2011)(quoting Bd. of Ctv. CnmmVs ofBrvan

Ctv. V. Brown.520 U.S. 397,410(1997)).

       Plaintiffs conclusory allegations that the City exhibited deliberate indifference in

training and supervision ofthe involved police officers fall short ofthis "stringent standard."



                                                 8
Although Plaintiff does allege that the City exercised deliberate indifference to Plaintiffs rights

(Compl.     10,14),the complaint does not allege any specific facts in support ofthis claim.

Plaintiff instead broadly states that the City "fail[ed] to take remedial or disciplinary action,"

against the police officers involved. Qd ^ 10.) Even paired with the assertion that the City knew

about Munoz's alleged conduct(PI. Decl. If 17), Plaintiff has failed to allege—^much less provide

evidence to support—any facts regarding the City's knowledge of an ongoing constitutional

problem or its refusal to remedy any such problem. Plaintiff offers no evidence of any other

occurrences similar to the one alleged here, and the court is not aware of any additional facts

indicating that the need for better protection against constitutional violations should have been

obvious to the City. There is, therefore,'"no basis for [a]jury to conclude that [the City's]

system was lacking in any way,let alone so deficient as to reflect a policy of deliberate

indifference to the civil rights ofthe citizenry.'" Vann. 72 F.3d at 1050(quoting Sams v.

Rotundo. 831 F.2d 397,401 (2d Cir. 1987)). Consequently,the court grants Defendants' motion

for summaryjudgment with respect to Plaintiffs claims against the City.

       C.      Plaintiffs Section 1983 Claims


       In order to state a claim under § 1983, a plaintiff must allege(1)that she has been

deprived of a right, privilege or immunity secured by the Constitution or laws ofthe United

States, and (2)that this deprivation occurred under color oflaw. § 1983; accord Pitchell v.

Callan. 13 F.3d 545,547(2d Cir. 1994)(citing Parratt v. Tavlor.451 U.S. 527,535 (1981)).

Here, Plaintiff claims that Defendants, acting under color oflaw, deprived her of constitutionally

protected rights under the Fourth and Fourteenth Amendments to the United States Constitution,

including(1)the right to be free from false imprisonment;(2)the right to be free from false
arrest;(4)the right to be free from malicious prosecution; and (5)the right to be free from

reckless investigation.

                  1,       False hnnrisonment and False Arrest claims


         Courts analyze a Section 1983 false arrest or false imprisonment claim resting on the

Fourth Amendment^ under "the law ofthe state in which the arrest occurred." Davis v.

Rodriguez. 364 F.3d 424,433(2d Cir. 2004). Under New York law, a plaintiff must prove four

elements to prevail on either claim:(1)the defendant intended to confine the plaintiff;(2)the

plaintiff was conscious ofthe confinement;(3)the plaintiff did not consent to the confinement;

and (4)the confinement was not otherwise privileged. See Wright v. Musanti. 887 F.3d 577, 587

(2d Cir. 2018)(citing Broughton v. New York. 335 N.E.2d 310,314(N.Y. 1975))."^

         Defendants argue that the arrest was valid because Munoz had probable cause. (Mem. at

8.) The presence of probable cause is a complete defense to an action for false arrest because

"[i]fthe arresting officer has probable cause,[then] the confinement is otherwise privileged."

Brogdon v. Citv ofNew Rochelle. 200 F. Supp. 2d 411,419(S.D.N.Y. 2002); see also Wright.

887 F.3d at 587; Broughton. 335 N.E.2d at 315 ("Justification [for the arrest] may be established

by showing that the arrest was based on probable cause.").

         Probable cause exists when an officer "ha[d] knowledge or reasonably trustworthy

information offacts and circumstances that[would be] sufficient to warrant a person of

reasonable caution in the beUefthat the person to be arrested has committed or is committing a

crime." Wevant v. Okst. 101 F.3d 845,852(2d Cir. 1996). In making this assessment, courts


^ Defendants characterized Plaintiff's false imprisonment claim as a state law claim, and argue that this court should
dismiss it for lack ofjurisdiction (assuming that all ofPlaintiffs other claims were resolved m their favor). (Mem.
at 18.) However,Plaintiffs pled a false imprisonment claim under the Fourth and Fourteenth Amendments,not
under state law. (Compl.^ 33.)
^ New York draws no distinction between false arrest and false imprisonment. Posr v. Dohertv. 944 F.2d 91,96(2d
Ck. 1991)("In New York,the tort offalse arrest is synonymous with that offalse imprisonment."(citing Jacques v.
Sears. Roebuck & Co..285 N.E.2d 871,877(N.Y. 1972))).

                                                         10
view "the totality ofthe circumstances" and consider the "facts available to the officer at the time

ofthe arrest and immediately before it" Caldarola v. Calabrese. 298 F.3d 156,162,166(2d Cir.

2002)(quotations marks and citations omitted). Probable cause can exist "based upon mistaken

information, so long as the arresting officer acted reasonably and in good faith in relying on that

information." Bernard v. United States, 25 F.3d 98,102(2d Cir. 1994)(citing Colon v. Citv of

New York,455 N.E.2d 1248,1250(1983)). The inquiry is objective, and a court should not

consider the subjective beliefs or motivations ofthe arresting officer. Whren v. United States.

517 U.S. 806, 812-13(1996). "At the summary judgment stage,'[t]he question of whether or

not probable cause existed may be determinable as a matter oflaw if there is no dispute as to the

pertinent events and the knowledge ofthe officers, or may require a trial ifthe facts are in

dispute." Iverv v. Baldauf. 284 F. Supp. 3d 426,434(W.D.N.Y.2018)(alteration in original)

(quoting Weymt, 101 F.3d at 852).

       Defendants argue that Munoz had probable cause to believe that Plaintiff criminally

possessed marijuana, and that this probable cause justified the arrest. (Mem.at 5.) Under New

York law,the state may prove possession of narcotics either by a defendant's actual physical

possession or by her exercise ofdominion or control over the narcotics. See N.Y.Penal Law §

10.00(8). A defendant has "constructive possession" if she "exercised dominion or control over

the property by a sufficient level of control over the area in which the contraband is found...."

People V. Manini. 79 N.Y.2d 561,573(N.Y. 1992)(intemal quotation marks and citations

omitted); see also United States v. Facen. 812 F.3d 280, 286-87(2d Cir. 2016). Courts have

found arguable probable cause to arrest a driver of a car when marijuana is found "in the front

seat space [ofthe car] within his easy reach." Elk v. Townson. 839 F. Supp. 1047,1051

(S.D.N.Y. 1993); see also Costello v. Milano. 20 F. Supp. 3d 406,421 (S.D.N.Y. 2014).



                                                11
        Defendants base their argument for probable cause entirely on the presence of marijuana

in public view inside the car:

               Detective Munoz's observation of marijuana in the center cup
               holder in public view and marijuana on the driver's seat where
               Plaintiff was seated in public view, permitted him to conclude that
               [Pjlaintiff was in possession of marijuana. Therefore, because
               Detective Munoz could reasonably have imputed constructive
               possession to Plaintiff, the driver ofthe vehicle, there was probable
               cause for Plaintiffs arrest for criminal possession of marijuana.

(Mem. at 8.) However, as noted above, Plaintiff disputes this fact. (PI. 56.1    12, 15

(maintaining that there was no marijuana in public view within the car).) Hinds agrees with

Plaintiff. (Hinds Decl.^ 2("[Tjhere was not any marijuana in public view.").) Ifthere was not

marijuana in public view. Defendants' argument for probable cause collapses: Munoz would not

have observed marijuana in Plaintiffs car within reach, and would not reasonably have been able

to impute constructive possession of marijuana to Plaintiff. Thus,ifajury credits Plaintiffs

version of events, it could reasonably find that Munoz did not have probable cause for the arrest.

Courts in this circuit have denied dispositive motions on false arrest claims when the probable

cause determination turned on similar factual disputes. See, e.g.. Iverv. 284 F. Supp. 3d at 435-

36(denying a motion for summaryjudgment on a false arrest claim because the probable cause

determination "largely tum[ed] on an assessment ofthe parties' credibility regarding the

underlying facts" about an altercation between Plaintiff and the arresting officers); Gonzalez v.

Del. Ctv.. No. 3:17-CV-373,2017 WL 6001823, at *7(N.D.N.Y. Dec.4,2017)(denying a

motion to dismiss a false arrest claim because the probable cause determination tumed on a

factual dispute regarding the content of a statement made by the plaintiff).

       Whether marijuana was in public view is a paradigmatic question of material fact. Since

the parties dispute it, the court may not resolve this claim at the summaryjudgment stage.



                                                12
               2.      Malicious Prosecution


        Plaintiffs claim for malicious prosecution also survives. In order to prevail on a § 1983

claim against a state actor for malicious prosecution, Plaintiff must show a violation of her rights

under the Fourth Amendment and "must establish the elements of a malicious prosecution claim

under state law...     Manganiello v. Citv ofNew York.612 F.3d 149,160-61 (2d Cir. 2010).

Under New York law, a plaintiff claiming malicious prosecution must prove:"(1)the initiation

or continuation of a criminal proceeding against plaintiff;(2)termination of the proceeding in

plaintiffs favor;(3)lack of probable cause for commencing the proceeding; and(4)actual

malice as a motivation for Defendant's actions." Id at 160 (citations and internal quotation

marks omitted); see also Colon.455 N.E.2d at 1250(1983).

        Defendants do not appear to dispute the second element—^the termination ofthe relevant

criminal proceeding in Plaintiffs favor. The court takes the remaining three elements in turn.

                       a.     The Initiation ofa Criminal Proceeding Against Plaintiff

        Defendants assert that Munoz is not hable for the initiation ofthe criminal proceeding

against Plaintiff. Defendants are correct that, as a general rule,"[o]nce a criminal Defendant has

been formally charged, the chain of causation between the officer's conduct and the claim of

malicious prosecution is broken by the intervening actions ofthe prosecutor,thereby abolishing

the Officer's responsibility for the prosecution." Williams v. Citv of New York. No. 02-CV-

3693,2003 WL 22434151, at *6(S.D.N.Y. Oct. 23, 2003)(citing Tovmes v. Citv ofNew York.

176 F.3d 138,147(2d Cir. 1999)). But if a plaintiff produces evidence that the prosecutor was

"misled or pressured" by the defendant police officers, the officer may be said to have initiated

the proceeding. Dufort v. Citv ofNew York. 874 F.3d 338, 352(2d Cir. 2017)(citing Townes.

176 F.3datl47).



                                                13
          Plaintiff has provided sufficient evidence for a reasonable jury to find that Munoz

initiated the criminal proceeding against her. Her testimony, along with Hinds's testimony,

indicates that Munoz made false statements to the Kings County District Attorney's Office.

rComnare Criminal Compl.(stating that Munoz informed the Kings County District Attorney's

Office that he saw Plaintiff in possession of marijuana that was "visible to passers-by"), with PI.

56.1      12, 15 (maintaining that there was no marijuana in public view within the car), and

(Hinds Decl.12("[Tjhere was not any marijuana in public view.").) If ajury credited PlamtifTs

evidence, it could reasonably determine that Munoz misled the prosecutor.

                         b.     Lack ofProbable Cause

       "[T]he existence of probable cause is a complete defense to a claim of malicious

prosecution in New York." Savino v. Citv ofNew York. 331 F.3d 63,72(2d Cir. 2003)(citation

omitted). But as discussed above,^supra Part III.C.l, a reasonablejury could determine that

there was no probable cause for the arrest.

                         c.     Actual Malice as a Motivationfor Defendant's Actions

          A plaintiff may show malice "by proving that the prosecution complained of was

undertaken from improper or wrongful motives, or m reckless disregard ofthe rights ofthe

plaintiff." Manganiello. 612 F.3d at 163-64(quoting Pinskv v. Duncan,79 F.3d 306,313(2d

Cir. 1996)(alterations adopted)). A jury may infer malice from the lack of probable cause. See

Bovd V. Citv of New York. 336 F.3d 72,78(2d Cir. 2003)("A lack ofprobable cause generally

creates an inference of malice."). "Where, as here, there is a triable issue as to probable cause,

there will almost always be a triable issue as to malice ...." Chimurenga v. Citv ofNew York.

45 F. Supp. 2d 337, 343(S.D.N.Y. 1999)(citing Rounseville v. Zahl. 13 F.3d 625,631 (2d Cir.

1994)).



                                                  14
         As discussed above,     supra Part IILC.l, there is a triable issue as to probable cause. If

ajury were to determine that Munoz did not have probable cause to arrest Plaintiff, it could then

reasonably infer malice. Defendants have not pointed to any unique factors here that undermine

the propriety ofthis inference. As such,the court may not rule on the malice question at this

stage.

                3.     Reckless Investigation Claim

         Plaintifffurther claims that Munoz conducted a reckless investigation in violation of her

Fourteenth Amendment right to substantive due process. But the Supreme Court has made clear

"that 'where a particular amendment provides an explicit textual source ofconstitutional

protection against a particular sort of government behavior, that Amendment,not the more

generalized notion of substantive due process, must be the guide for analyzing these claims.'"

Ctv. of Sacramento v. Lewis, 523 U.S. 833,842(1998)(^quoting Albright v. Oliver. 510 U.S.

266,266(1994)(plurality opinion of Rehnquist, C.J.))(alterations adopted). This court may not

apply substantive due process analysis ifPlaintiff's claims are "covered by" the Fourth

Amendment;in other words,if her claims arise from a search or a seizure. S^ id at 843 (citing

U.S. V. Lanier. 520 U.S. 259,272 n.7 f1997B: see also Robinson v. Velasquez. 07-CV-3645

(KAM),2010 WL 1010733, at *5(E.D.N.Y. 2010)("[T]he key question in determining whether

plaintiffs allegations sound under the Fourth or the Fourteenth Amendment is whether [the

plaintiff] was seized within the meaning ofthe Fourth Amendment at the time he sustained his

injuries. If he was seized,then the Fourth Amendment applies."(quotation marks and citations

omitted)).




                                                 15
         In this case, Plaintiff was seized—^whether constitutionally or otherwise. Her claims arise

from that seizure, and therefore fall squarely within the ambit ofthe Fourth Amendment. She

cannot raise an independent claim for reckless investigation under the Due Process Clause.^
         D.        Qualified Immunity

          At this stage, Munoz is not entitled to qualified immunity. Qualified immunity protects

government officials from civil damages liability under two conditions:"(a)tibie defendant's

action did not violate clearly established law, or(b)it was objectively reasonable for the

defendant to believe that his action did not violate such law." Garcia v. Does. 779 F.3d 84,92

(2d Cir. 2015)(citing Russo v. Citv of Bridgeport 479 F.3d 196,211 (2d Cir. 2007)); see also

Hunter v. Brvant 502 U.S. 224,229(1991)("The qualified immunity standard gives ample

room for mistaken judgments by protecting all but the plainly incompetent or those who

knowingly violate the law."(citation and internal quotation marks omitted)). Defendants bear

the burden of establishing qualified immunity. Vincent v. Yelich. 718 F.3d 157, 166(2d Cir.

2013).

         A police officer is entitled to qualified immunity shielding him from a claim for damages

for false arrest or malicious prosecution if either(1)it was objectively reasonable for the officer

to believe that there was probable cause for the arrest, or(2)reasonably competent police




^ Other courts in this circuit have declined to consider failure to investigate and reckless investigation claims under
substantive due process on similar grounds. See, e.g.. Ying Li v. Citv ofNew York. 246 F. Supp. 3d 578,633
(E.D.N.Y. 2017)("[T]o the extent Plaintiff has a viable failure to investigate claim, it falls under the Fourth
Amendment rubric. Here,Plaintiffs claim offailure to investigate, as a practical matter, will be subsumed by all of
her other Section 1983 claims."(intemal citation omitted)); Newton v. Citv ofNew York. 566 F. Supp.2d 256,278
(S.D.N.Y. 2008)(rejecting the plaintiff's claims for "deliberate (or reckless)failure to conduct a constitutionally
adequate investigation" because "there is no constitutional right to an adequate investigation" and holding that, ifthe
plaintiff's allegations were true,"his rights were violated as a result ofthe malicious prosecution, not a failure to
investigate"); Blake v. Race.487 F. Supp. 2d 187, 212 n.l8(E.D.N.Y. 2007)("[The plaintiffs] claims are covered
by the Fourth Amendment. Accordingly,these allegations ofa failure to investigate do not create an independent
due process claim       "). Any allegations related to the reckless investigation claim are properly regarded as part of
Plaiatiffs false arrest and malicious prosecution claims. See Blake.487 F. Supp.2d at 212 n.18.

                                                          16
officers could disagree as to whether there was probable cause for the arrest. See Golino v. City

ofNew Haven. 950 F.2d 864, 870(2d Cir. 1991); see also Mallevv. Briggs. 475 U.S. 335, 341

(1986). "In deciding whether an officer's conduct was objectively reasonable..., we look to

the information possessed by the officer at the time ofthe arrest, but we do not consider the

subjective intent, motives, or beliefs ofthe officer." Amore v. Novarro.624 F.3d 522,536(2d

Cir. 2010)(citation and quotation marks omitted).

       Once again, the resolution ofthe legal question turns on whether the court credits

Plaintiffs or Defendants' version ofevents. Ifthere was marijuana in public view, it would have

been reasonable for the officers to assume that there was probable cause to arrest Plaintiff.

Defendants outline this scenario:

               Detective Munoz observed the passenger rolling a marijuana
               cigarette and further observed marijuana in the center cup holder of
               the vehicle in public view....[PJlaintiff was the driver, and all of
               the marijuana recovered fi:om die vehicle was recovered in close
               proximity to the driver's seat. Accordingly, under such
               circumstances it would be reasonable for Detective Munoz to
               believe, even if mistakenly, that probable cause existed to arrest
               Plaintifffor criminal possession of marijuana.

(See Mem. 12-13 (citing Whitton. 90 F. Supp. 2d at 429; Costello. 20 F. Supp. 3d at 416-17).)

But Defendants again neglect to acknowledge that Plaintiff disputes these facts. And,as in all

legal determinations at the summaryjudgment stage, this court is "required to view the facts and

draw reasonable inferences in the light most favorable to the party opposing the summary

judgment motion." Scott v. Harris. 550 U.S. 372, 378(2007). "In qualified immunity cases, this

usually means adopting...the plaintiffs version ofthe facts." Id Plaintiff has offered

evidence indicating that Hinds was not rolling a marijuana cigarette and that there was not

marijuana in public view. (PI. 56.1 fl 12,15; Hinds Decl.      2,10.) She also maintains that

there was no marijuana on the driver's seat or in the center cup holder ofthe car. (PI. 56.1    15,


                                                17
28.) Crediting that version of events, Mimoz would have had no indication of any crime being

committed; under such circumstances, no officer ofreasonable competence would believe that

the probable cause test had been met. Therefore, Defendants are not entitled to qualified

immunity at this Stage in the proceeding.

IV.    CONCLUSION

       For the reasons set forth above. Defendants' motion is GRANTED IN PART and

DENIED EST PART. The motion is granted with respect to all ofPlaintiffs claims against the

City ofNew York. The Clerk of Court is respectfully directed to terminate the City from this

case. The motion is further granted as to Plaintiffs claim for reckless investigation under the

Fourteenth Amendment. The motion is denied with respect to Plaintiffs claims for malicious

prosecution and false arrest. The parties are directed to contact Magistrate Judge Steven M.

Gold's chambers to schedule a conference regarding the next steps in this case.

       SO ORDERED.
                                                                     s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                           MCHOLAS G. GARAUF1?S
       February ? ,2019                                             United States District Judge




                                                18
